DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-61 are rejected under 35 U.S.C. 103 as being unpatentable over Bullington et al. (US 2015/0011910 A1) (hereinafter – Bullington) in view of Rogers et al. (US 2017/0020428 A1) (hereinafter – Rogers).

Regarding claim 32, Bullington discloses An apparatus, comprising (Abstract):
an inlet configured to be placed in fluid communication with a bodily fluid source (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
an outlet configured to be placed in fluid communication with a fluid collection device (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
a sequestration portion configured to be in fluid communication with the inlet and configured to receive a first volume of bodily fluid from the bodily fluid source (Para. [0050], “The fluid reservoir is disposed within the inner volume of the housing and is configured to receive and isolate a first volume of a bodily-fluid withdrawn from the patient.”),
and including an expandable material and a seal (Para. [0090], “Similarly stated, the seal members 254 define a fluidic seal with the inner walls of the actuator housing 262. Furthermore, the plunger 248 is disposed within the inner volume 265 such that the plunger 248 divides the inner volume 265 into a first portion 267 that is fluidically isolated from a second portion 270 (see e.g., FIGS. 11 and 12). The first portion 267 of the inner volume 265 is defined between a surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248. As such, the first portion 267 of the inner volume 265 is configured contain the spring 261 such that the spring 261 is in contact with the surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248.”),
the expandable material configured to expand in response to contact with a portion of the first volume of bodily fluid to move the seal within the sequestration portion thereby transitioning the flow controller from a first state to a second state (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.” See also para. [0090] – [0100]),
a negative pressure differential being defined between the sequestration portion and the inlet as the flow controller transitions from the first state to the second state and operable to draw the first volume of bodily fluid from the inlet into the sequestration portion (FIG. 11, para. [0050], “The actuator is configured to create a negative pressure in the fluid reservoir when actuated by a user.” And para. [0099], “The negative pressure within the fluid reservoir 270 is such that the negative pressure differential introduces a suction force within the portion of the patient.”),
the negative pressure differential being substantially equalized when the flow controller is in the second state such that the first volume of bodily fluid is sequestered in the sequestration portion and a second volume of bodily fluid is allowed to transfer from the inlet to the outlet (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”).
Bullington fails to disclose the sequestration portion including a vent configured to allow at least temporarily a flow of a gas out of the sequestration portion operable to initiate a flow of the first volume of bodily fluid from the inlet and into the sequestration portion; and
a flow controller disposed in the sequestration portion 
However, in the same field of endeavor, Rogers teaches the sequestration portion including a vent configured to allow at least temporarily a flow of a gas out of the sequestration portion operable to initiate a flow of the first volume of bodily fluid from the inlet and into the sequestration portion (Para. [0093], “The sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood sequestration device 1500 with the sequestration chamber 1508 filled with a first aliquot or sample of blood from the patient.”); and
a flow controller disposed in the sequestration portion (Para. [0017], “The blood sequestration device further includes a sequestration chamber connected with the inlet port and having a vent comprising an air permeable blood barrier, the sequestration chamber for receiving and sequestering a first portion of the blood sample prior to the sample needle being unsealed by the evacuated blood collection tube.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-permeable blood barrier through which air can be displaced by blood pushed from the patient's vein, such blood will naturally and automatically flow into the sequestration chamber before it is drawn into or otherwise enters into a Vacutainer or other bottle for receiving and storing a blood sample.”).
Regarding claim 33, Bullington and Rogers teach The apparatus of claim 32, Bullington further discloses wherein the flow controller is configured to transition from the first state to the second state automatically (Para. [0057], “In some embodiments, a bodily-fluid transfer device is configured to automatically move from a first configuration to a second configuration, for example, without requiring an input or other action by a health care practitioner.”).
Regarding claim 34, Bullington and Rogers teach The apparatus of claim 32, Bullington fails to disclose wherein the vent includes a selectively permeable material.
However, in the same field of endeavor, Rogers teaches wherein the vent includes a selectively permeable material (Para. [0050], “As used herein the term "air permeable blood barrier" means an air permeable but substantially blood impermeable substance, material, or structure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 35, Bullington and Rogers teach The apparatus of claim 34, Bullington fails to disclose wherein the vent in a first state is configured to allow the flow of the gas through the vent and to prevent a flow of bodily fluid through the vent.
However, in the same field of endeavor, Rogers teaches wherein the vent in a first state is configured to allow the flow of the gas through the vent and to prevent a flow of bodily fluid through the vent (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], before second state is when the barrier is sealed, “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior to contact with liquid, the material forms a barrier that is air permeable. After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 36, Bullington and Rogers teach The apparatus of claim 35, Bullington fails to disclose wherein the vent is configured to prevent a flow of gas and bodily fluid through the vent when in the second state.
However, in the same field of endeavor, Rogers teaches wherein the vent is configured to prevent a flow of gas and bodily fluid through the vent when in the second state (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior to contact with liquid, the material forms a barrier that is air permeable. After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 37, Bullington and Rogers teach The apparatus of claim 32, Bullington fails to disclose wherein the flow controller is placed in the second state in response to the portion of the first volume of bodily fluid saturating the expandable material.
However, in the same field of endeavor, Rogers teaches wherein the flow controller is placed in the second state in response to the portion of the first volume of bodily fluid saturating the expandable material (Para. [0050], “After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 38, Bullington and Rogers teach The apparatus of claim 32, Bullington fails to disclose wherein the expandable material is an expandable hydrophilic material.
However, in the same field of endeavor, Rogers teaches wherein the expandable material is an expandable hydrophilic material (Para. [0123] “As shown in FIGS. 22A and B, an air permeable blood barrier 2202 of a blood sequestration device 2200 can include a polymer bead matrix 2204, in which at least some beads are treated to make them hydrophilic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 39, Bullington and Rogers teach The apparatus of claim 32, Bullington further discloses wherein the fluid collection device defines a negative pressure operable to produce a pressure differential between the outlet and the inlet when the fluid collection device is placed in fluid communication with the outlet (Para. [0099], “The negative pressure within the fluid reservoir 270 is such that the negative pressure differential introduces a suction force within the portion of the patient. In this manner, a bodily-fluid is drawn into the fluid reservoir 270 of the actuator housing 262”).
Regarding claim 40, Bullington and Rogers teach The apparatus of claim 39, Bullington further discloses wherein the fluid collection device is at least one of a syringe and a sample reservoir (Para. [0096], “In a similar manner, the second outlet port 226 can be coupled to an external fluid reservoir (not shown). The external fluid reservoir can be any suitable reservoir.”).
Regarding claim 41, Bullington and Rogers teach The apparatus of claim 32, Bullington further discloses wherein a portion of the flow controller obstructs the outlet when the flow controller is in the first state, the movement of the seal moving the portion of the flow controller such that the portion of the flow controller does not obstruct the outlet when the flow controller is in the second state (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”).
Regarding claim 42, Bullington and Rogers teach The apparatus of claim 41, Bullington further discloses wherein the portion of the flow controller is a portion of the seal (Para. [0092], “Therefore, the fluidic seal defined by the actuator housing 262 and the plunger 248 and the fluidic seal defined by the actuator housing 262 and the proximal end portion 256 of the cap 255 fluidically isolate the fluid reservoir 270 from a portion outside of the fluid reservoir 270 (i.e., the second portion of the inner volume 265).”).
Regarding claim 43, Bullington and Rogers teach The apparatus of claim 41, Bullington further discloses wherein the portion of the flow controller extends in a distal direction from the expandable material (Para. [0090], “Similarly stated, the seal members 254 define a fluidic seal with the inner walls of the actuator housing 262. Furthermore, the plunger 248 is disposed within the inner volume 265 such that the plunger 248 divides the inner volume 265 into a first portion 267 that is fluidically isolated from a second portion 270 (see e.g., FIGS. 11 and 12). The first portion 267 of the inner volume 265 is defined between a surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248. As such, the first portion 267 of the inner volume 265 is configured contain the spring 261 such that the spring 261 is in contact with the surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248.”).
Regarding claim 44, Bullington discloses An apparatus, comprising (Abstract):
an inlet configured to be placed in fluid communication with a bodily fluid source (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”); 
an outlet configured to be placed in fluid communication with a fluid collection device (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
a sequestration portion configured to be in fluid communication with the inlet and configured to receive a first volume of bodily fluid from the inlet (Para. [0050], “The fluid reservoir is disposed within the inner volume of the housing and is configured to receive and isolate a first volume of a bodily-fluid withdrawn from the patient.”),
and including an expandable material and a seal (Para. [0090], “Similarly stated, the seal members 254 define a fluidic seal with the inner walls of the actuator housing 262. Furthermore, the plunger 248 is disposed within the inner volume 265 such that the plunger 248 divides the inner volume 265 into a first portion 267 that is fluidically isolated from a second portion 270 (see e.g., FIGS. 11 and 12). The first portion 267 of the inner volume 265 is defined between a surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248. As such, the first portion 267 of the inner volume 265 is configured contain the spring 261 such that the spring 261 is in contact with the surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248.”),
the expandable material configured to expand in response to contact with a portion of the first volume of bodily fluid to move the seal within the sequestration portion thereby transitioning the flow controller from a first state to a second state to produce a negative pressure differential between the sequestration portion and the inlet such that the sequestration portion receives the first volume of bodily fluid (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.” See also para. [0090] – [0100]),
the first volume of bodily fluid being sequestered in the sequestration portion when the flow controller is in the second state (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”),
a portion of the flow controller obstructing the outlet when the flow controller is in the first state (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”),
the portion of the flow controller being moved within the sequestration portion to allow transfer of a second volume of bodily fluid from the inlet through the outlet when the flow controller is in the second state (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”).
Bullington fails to disclose the sequestration portion including a selectively permeable vent configured to at least temporarily vent the sequestration portion to initiate a flow of the first volume of bodily fluid from the bodily fluid source, through the inlet, and into the sequestration portion; and
a flow controller disposed in the sequestration portion 
However, in the same field of endeavor, Rogers teaches the sequestration portion including a selectively permeable vent configured to at least temporarily vent the sequestration portion to initiate a flow of the first volume of bodily fluid from the bodily fluid source, through the inlet, and into the sequestration portion (Para. [0093], “The sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood sequestration device 1500 with the sequestration chamber 1508 filled with a first aliquot or sample of blood from the patient.”); and
a flow controller disposed in the sequestration portion (Para. [0017], “The blood sequestration device further includes a sequestration chamber connected with the inlet port and having a vent comprising an air permeable blood barrier, the sequestration chamber for receiving and sequestering a first portion of the blood sample prior to the sample needle being unsealed by the evacuated blood collection tube.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-permeable blood barrier through which air can be displaced by blood pushed from the patient's vein, such blood will naturally and automatically flow into the sequestration chamber before it is drawn into or otherwise enters into a Vacutainer or other bottle for receiving and storing a blood sample.”).
Regarding claim 45, Bullington and Rogers teach The apparatus of claim 44, Bullington fails to disclose wherein the selectively permeable vent is configured to transition from a first state in which the selectively permeable vent allows a flow of a gas through the selectively permeable vent and prevents a flow of bodily fluid through the selectively   permeable vent, to a second state in which the selectively permeable vent is configured to prevent a flow of gas and bodily fluid through the selectively permeable vent.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to transition from a first state in which the selectively permeable vent allows a flow of a gas through the selectively permeable vent and prevents a flow of bodily fluid through the selectively   permeable vent, to a second state in which the selectively permeable vent is configured to prevent a flow of gas and bodily fluid through the selectively permeable vent (Para. [0050], “As used herein the term "air permeable blood barrier" means an air permeable but substantially blood impermeable substance, material, or structure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 46, Bullington and Rogers teach The apparatus of claim 45, Bullington fails to disclose wherein the selectively permeable vent is configured to be placed in the second state in response to a portion of the first volume saturating the selectively permeable vent.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to be placed in the second state in response to a portion of the first volume saturating the selectively permeable vent (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], before second state is when the barrier is sealed, “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior to contact with liquid, the material forms a barrier that is air permeable. After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 47, Bullington and Rogers teach The apparatus of claim 44, Bullington fails to disclose wherein the selectively permeable vent is configured to vent at least temporarily the sequestration portion such that a pressure within the sequestration portion is less than a pressure within a fluid flow path defined between the inlet and the outlet.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to vent at least temporarily the sequestration portion such that a pressure within the sequestration portion is less than a pressure within a fluid flow path defined between the inlet and the outlet (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], before second state is when the barrier is sealed, “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior to contact with liquid, the material forms a barrier that is air permeable. After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 48, Bullington and Rogers teach The apparatus of claim 44, Bullington further discloses wherein the flow controller is configured to automatically transition from the first state to the second state in response to the expandable material being placed in contact with the portion of the first volume of bodily fluid (Para. [0057], “In some embodiments, a bodily-fluid transfer device is configured to automatically move from a first configuration to a second configuration, for example, without requiring an input or other action by a health care practitioner.”).
Regarding claim 49, Bullington and Rogers teach The apparatus of claim 44, Bullington further discloses wherein the portion of the flow controller is a portion of the seal that extends distal to the expandable material (Para. [0090], “Similarly stated, the seal members 254 define a fluidic seal with the inner walls of the actuator housing 262. Furthermore, the plunger 248 is disposed within the inner volume 265 such that the plunger 248 divides the inner volume 265 into a first portion 267 that is fluidically isolated from a second portion 270 (see e.g., FIGS. 11 and 12). The first portion 267 of the inner volume 265 is defined between a surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248. As such, the first portion 267 of the inner volume 265 is configured contain the spring 261 such that the spring 261 is in contact with the surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248.”).
Regarding claim 50, Bullington discloses A method of using a flow control device to obtain a bodily fluid sample with reduced contamination, the method comprising (Abstract and para. [0077]):
establishing fluid communication between a bodily fluid source and an inlet of the flow control device (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
receiving a portion of a first volume of bodily fluid from the inlet and into the sequestration portion in response to the first negative pressure differential (FIG. 11, para. [0050], “The actuator is configured to create a negative pressure in the fluid reservoir when actuated by a user.” And para. [0099], “The negative pressure within the fluid reservoir 270 is such that the negative pressure differential introduces a suction force within the portion of the patient.”);
expanding an expandable material of a flow controller disposed in the sequestration portion in response to contact with the portion of the first volume of bodily fluid (Para. [0090], “Similarly stated, the seal members 254 define a fluidic seal with the inner walls of the actuator housing 262. Furthermore, the plunger 248 is disposed within the inner volume 265 such that the plunger 248 divides the inner volume 265 into a first portion 267 that is fluidically isolated from a second portion 270 (see e.g., FIGS. 11 and 12). The first portion 267 of the inner volume 265 is defined between a surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248. As such, the first portion 267 of the inner volume 265 is configured contain the spring 261 such that the spring 261 is in contact with the surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248.”);
moving a seal of the flow controller within the sequestration portion as a result of the expanding to transition the flow controller from a first state to a second state (Para. [0090], “Similarly stated, the seal members 254 define a fluidic seal with the inner walls of the actuator housing 262. Furthermore, the plunger 248 is disposed within the inner volume 265 such that the plunger 248 divides the inner volume 265 into a first portion 267 that is fluidically isolated from a second portion 270 (see e.g., FIGS. 11 and 12). The first portion 267 of the inner volume 265 is defined between a surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248. As such, the first portion 267 of the inner volume 265 is configured contain the spring 261 such that the spring 261 is in contact with the surface of the proximal end portion 263 of the actuator housing 262 and the proximal end portion 249 of the plunger 248.”),
the moving producing a second negative pressure differential between the sequestration portion and the inlet such that the sequestration portion receives the first volume of bodily fluid from the inlet (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”);
sequestering the first volume of bodily fluid in the sequestration portion when the flow controller is in the second state (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”); and
transferring a second volume of bodily fluid from the inlet to an outlet in fluid communication with a fluid collection device when the flow controller is in the second state (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”).
Bullington fails to disclose venting a sequestration portion of the flow control device to produce a first negative pressure differential between the sequestration portion and the inlet;
However, in the same field of endeavor, Rogers teaches venting a sequestration portion of the flow control device to produce a first negative pressure differential between the sequestration portion and the inlet (Para. [0093], “The sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood sequestration device 1500 with the sequestration chamber 1508 filled with a first aliquot or sample of blood from the patient.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Leahy to include a vent and flow controller as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-permeable blood barrier through which air can be displaced by blood pushed from the patient's vein, such blood will naturally and automatically flow into the sequestration chamber before it is drawn into or otherwise enters into a Vacutainer or other bottle for receiving and storing a blood sample.”).
Regarding claim 51, Bullington and Rogers teach The method of claim 50, Bullington fails to disclose wherein the sequestration portion includes a selectively permeable vent.
However, in the same field of endeavor, Rogers teaches wherein the sequestration portion includes a selectively permeable vent (Para. [0050], “As used herein the term "air permeable blood barrier" means an air permeable but substantially blood impermeable substance, material, or structure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 52, Bullington and Rogers teach The method of claim 51, Bullington fails to disclose wherein the selectively permeable vent is configured to vent the sequestration portion such that a pressure within the sequestration portion is less than a pressure within a fluid flow path defined between the inlet and the outlet.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to vent the sequestration portion such that a pressure within the sequestration portion is less than a pressure within a fluid flow path defined between the inlet and the outlet (Para. [0050], “After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 53, Bullington and Rogers teach The method of claim 51, Bullington fails to disclose wherein the selectively permeable vent is configured to transition from a first state in which the selectively permeable vent is configured to allow a flow of a gas through the selectively permeable vent and to prevent a flow of bodily fluid through the selectively permeable vent, to a second state in which the selectively permeable vent is configured to prevent a flow of gas and bodily fluid through the selectively permeable vent.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to transition from a first state in which the selectively permeable vent is configured to allow a flow of a gas through the selectively permeable vent and to prevent a flow of bodily fluid through the selectively permeable vent, to a second state in which the selectively permeable vent is configured to prevent a flow of gas and bodily fluid through the selectively permeable vent (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], before second state is when the barrier is sealed, “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior to contact with liquid, the material forms a barrier that is air permeable. After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 54, Bullington and Rogers teach The method of claim 50, Bullington further discloses wherein the flow controller is configured to automatically transition from the first state to the second state in response to the expandable material being placed in contact with the portion of the first volume of bodily fluid (Para. [0057], “In some embodiments, a bodily-fluid transfer device is configured to automatically move from a first configuration to a second configuration, for example, without requiring an input or other action by a health care practitioner.”).
Regarding claim 55, Bullington and Rogers teach The method of claim 50, Bullington further discloses wherein a portion of the flow controller obstructs a fluid flow path between the inlet and the outlet when the flow controller is in the first state and the portion of the flow controller does not obstruct the fluid flow path between the inlet and the outlet when the flow controller is in the second state (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”).
Regarding claim 56, Bullington and Rogers teach The method of claim 55, Bullington further discloses wherein the moving of the seal includes moving the portion of the flow controller from a first position in which the portion obstructs the outlet to a second position in which the portion does not obstruct the outlet (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”).
Regarding claim 57, Bullington and Rogers teach The method of claim 56, Bullington fails to disclose wherein the sequestering includes sequestering the first volume of bodily fluid as a result of the expandable hydrophilic material absorbing the first volume of bodily fluid.
However, in the same field of endeavor, Rogers teaches wherein the sequestering includes sequestering the first volume of bodily fluid as a result of the expandable hydrophilic material absorbing the first volume of bodily fluid (Para. [0123] “As shown in FIGS. 22A and B, an air permeable blood barrier 2202 of a blood sequestration device 2200 can include a polymer bead matrix 2204, in which at least some beads are treated to make them hydrophilic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 58, Bullington and Rogers teach The method of claim 50, Bullington fails to disclose wherein the expandable material is an expandable hydrophilic material configured to absorb at least a portion of the first volume to transition the flow controller from the first state to the second state.
However, in the same field of endeavor, Rogers teaches wherein the expandable material is an expandable hydrophilic material configured to absorb at least a portion of the first volume to transition the flow controller from the first state to the second state (Para. [0123] “As shown in FIGS. 22A and B, an air permeable blood barrier 2202 of a blood sequestration device 2200 can include a polymer bead matrix 2204, in which at least some beads are treated to make them hydrophilic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Leahy to include a vent and flow controller as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 59, Bullington and Rogers teach The method of claim 50, Bullington further discloses wherein the sequestration portion is substantially filled when the first volume of bodily fluid is in the sequestration portion (Para. [0101], “the desired amount of bodily-fluid transferred to the actuator housing 262 is a predetermined amount of fluid.” And para. [0101], “In some embodiments, the predetermined amount of bodily-fluid (e.g., volume) is at least equal to the combined volume of the inlet lumen 223, the first lumen 238, the first outlet lumen 225, and the lumen-defining device.”).
Regarding claim 60, Bullington and Rogers teach The method of claim 50, Bullington further discloses wherein the sequestering of the first volume of bodily fluid sequesters contaminants within the sequestration portion such that the second volume of bodily fluid is substantially free of contaminants (Para. [0056], “while the first amount of bodily-fluid, which may contain microbes from a bodily surface, is isolated from the bodily-fluid to be tested.” And para. [0104], “In this manner, the bodily-fluid contained in the external reservoir is substantially free from microbes generally found outside of the portion of the patient (e.g., dermally residing microbes, microbes within a lumen defined by the transfer device 200, microbes within the lumen defined by the lumen defining device, and/or any other undesirable microbe(s)).”).
Regarding claim 61, Bullington and Rogers teach The method of claim 50, Bullington further discloses further comprising: establishing fluid communication between the outlet and the fluid collection device after the sequestering of the first volume of bodily fluid and prior to transferring the second volume (FIG. 11 and para. [0101], “With the desired amount of bodily-fluid transferred to the fluid reservoir 270 defined by the actuator housing 262, a user can engage the transfer device 200 to move the transfer device 200 from the first configuration to the second configuration, wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791